Case 1:18-cv-06460-SJ-CLP Document 23 Filed 02/18/19 Page 1 of 11 PageID #: 113



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

KIMBERLY ANN THOMAS

                                                      CASE NO. 1:18-cv-06460 (SJ) (CLP)
                              Plaintiff,


             -against-

TRANS UNION, LCC, in its own name and d/b/a
TRANS UNION RENTAL SCREENING
SOLUTIONS, INC., and TRANSUNION RENTAL
SCREENING SOLUTIONS, INC., in its own name,


                              Defendants.



                  [PROPOSED] STIPULATED PROTECTIVE ORDER

       IT IS HEREBY STIPULATED by and between Plaintiff Kimberly Ann Thomas
and Defendants Trans Union LLC, in its own name and d/b/a TransUnion Rental
Screening Solutions, Inc. and TransUnion Rental Screening Solutions, Inc., in its own
name, through their respective attorneys of record, as follows:
       WHEREAS, documents and information have been and may be sought, produced
or exhibited by and among the parties to this action relating to trade secrets, confidential
research, development, technology or other proprietary information belonging to the
defendants, and/or personal income, credit and other confidential information of Plaintiff.
       THEREFORE, an Order of this Court protecting such confidential information
shall be and hereby is made by this Court on the following terms:
       1.     The following provisions shall govern the exchange of confidential
information in this matter.
Case 1:18-cv-06460-SJ-CLP Document 23 Filed 02/18/19 Page 2 of 11 PageID #: 114




       2.     Counsel for any party may designate any document, information contained
in a document, information revealed in an interrogatory response or information revealed
during a deposition as confidential if counsel determines, in good faith, that such
designation is necessary to protect the interests of the client. Information and documents
designated as confidential are to be stamped “CONFIDENTIAL.” “Confidential”
information or documents may be referred to collectively as “Confidential Information.”
       3.     Unless ordered by the court or otherwise provided for herein, the
Confidential Information disclosed will be held and used by the person receiving such
information solely for use in connection with the above-captioned action.
       4.     Whether or not stamped or otherwise designated “CONFIDENTIAL,” any
and all documents and information disclosed by any party concerning any consumer other
than Plaintiff in this action shall be treated as Confidential Information by all parties.
       5.     Burden on Designating Party: Except for documents and information
concerning consumers other than Plaintiff (which shall be treated as Confidential
Information pursuant to paragraph 4, above), the Order shall be without prejudice to the
right of any party to bring before this Court at any time the question of whether any
particular information is properly designated. The burden of proving that information is
properly designated pursuant to this Order, except with respect to documents and
information concerning consumers other than Plaintiff, shall be on the Designating Party.
       6.     In the event that a party challenges another party’s designation, counsel
shall make a good faith effort to resolve the dispute, and in the absence of a resolution,
the challenging party may thereafter seek resolution by the Court. Nothing in this
Protective Order constitutes an admission by any party that Confidential Information
disclosed in this case is relevant or admissible. Each party specifically reserves the right
to object to the use or admissibility of all Confidential Information disclosed, in
accordance with applicable laws and court rules.




                                             -2-
Case 1:18-cv-06460-SJ-CLP Document 23 Filed 02/18/19 Page 3 of 11 PageID #: 115




      7.     Information or documents designated as “Confidential” shall not be
disclosed to any person except:
                 a. The requesting party and counsel of record, including in-house
                    counsel;
                 b. Employees of such counsel assigned to and necessary to assist in the
                    litigation;
                 c. The Court (including the clerk, court reporter or stenographer, or
                    other person having access to Confidential Information by virtue of
                    his or her position with the Court) or the jury at trial or as exhibits to
                    motions.
                 d. Subject to the condition set forth in Paragraph 11 below: consultants
                    or experts in the prosecution or defense of the matter, to the extent
                    deemed necessary by counsel, but in no case shall information
                    designated Confidential, or any information contained in, or derived
                    from any such materials, be disclosed to any attorney whose office
                    or firm has not entered an appearance in this lawsuit;
                 e. Subject to the condition set forth in Paragraph 11 below: any person
                    from whom testimony is taken or is to be taken in this action, except
                    that such a person may only be shown Confidential Information
                    during and in preparation for his/her testimony and may not retain
                    the Confidential Information.
      8.     Highly Confidential – Attorney’s Eyes Only:
                 a. If a party or non-party producing documents in this action believes
                    in good faith that, despite the provisions of this Protective Order,
                    there is a substantial risk of identifiable harm to the producing party
                    if particular documents it designates as “Confidential” are disclosed
                    to other Parties or non-parties to this action, the producing party may



                                           -3-
Case 1:18-cv-06460-SJ-CLP Document 23 Filed 02/18/19 Page 4 of 11 PageID #: 116




                  designate those particular documents as “Confidential – Attorneys’
                  Eyes Only.” Information and documents so designated are to be
                  stamped “CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” The
                  “Confidential – Attorneys’ Eyes Only” designation shall be reserved
                  for such information that, in the good faith judgment of the party
                  making the designation, would be highly detrimental if disclosed to a
                  business competitor.
               b. Except with the prior written consent of the individual or entity
                  designating a document or portions of a document as “Confidential –
                  Attorneys’ Eyes Only”, or pursuant to prior order after notice, any
                  document, transcript, or pleading given “Confidential – Attorneys’
                  Eyes Only” treatment hereunder, and any information contained in,
                  or derived from any such materials (including, but not limited to, all
                  deposition testimony that refers to, reflects or otherwise discusses
                  any information designated “Confidential – Attorneys’ Eyes Only”
                  hereunder) may not be disclosed to any person other than: (a) a
                  party’s retained outside counsel of record in this action, as well as
                  employees of said outside counsel to whom it is reasonably
                  necessary to disclose the information for this litigation; (b) Subject
                  to the condition set forth in Paragraph 11, below: experts specifically
                  consulted as consultants or expert witnesses in connection with this
                  litigation, but in no case shall information designated Confidential,
                  or any information contained in, or derived from any such materials,
                  be disclosed to any attorney whose office or firm has not entered an
                  appearance in this lawsuit; (c) the Court and its personnel; (d) court
                  reporters, their staffs, and professional vendors to whom disclosure
                  is reasonably necessary for this litigation; (e) the author of the



                                         -4-
Case 1:18-cv-06460-SJ-CLP Document 23 Filed 02/18/19 Page 5 of 11 PageID #: 117




                    document or the original source of the information; (f) Subject to the
                    condition set forth in Paragraph 11 of the Order: any fact witnesses,
                    other than any current or former employees, agents or affiliates of
                    any credit clinic or credit repair organization, properly identified in
                    Plaintiff’s initial disclosures and as further limited by Paragraph 8(c)
                    below.
                 c. Prior to Plaintiff disclosing or displaying materials designated
                    “Confidential – Attorneys’ Eyes Only” to any fact witness not
                    identified in Plaintiff’s initial disclosures pursuant to Paragraph
                    8(b)(f) above, Plaintiff’s counsel shall: (a) notify the designating
                    individual or entity of the identity of such witnesses and (b) provide
                    such individual or entity with fourteen (14) days to object prior to
                    any such disclosure. Except with the prior written consent of the
                    individual or entity designating a document or portions of a
                    document as “Confidential – Attorneys’ Eyes Only,” or pursuant to
                    prior order after notice, no materials designated “Confidential –
                    Attorneys’ Eyes Only” shall be disclosed to any current or former
                    employees, agents or affiliates of any credit clinic or credit repair
                    organization.
                 d. Unless otherwise specified herein, all provisions of this Order
                    discussing or referencing “Confidential Information” shall apply
                    equally to materials designated “Confidential – Attorneys’ Eyes
                    Only.”
      9.     Use of Confidential Materials at Trial: Nothing in this Order shall prevent a
party from using at trial any information or materials designated “Confidential” or
“Confidential – Attorneys’ Eyes Only.”




                                           -5-
Case 1:18-cv-06460-SJ-CLP Document 23 Filed 02/18/19 Page 6 of 11 PageID #: 118




       10.    Prior to disclosing or displaying Confidential Information, or information
designated Confidential – Attorneys’ Eyes Only, to any person, counsel shall:
                  a. inform the person of the confidential nature of the information or
                      documents;
                  b. inform the person that this Court has enjoined the use of the
                      information or documents by him/her for any purpose other than this
                      litigation and has enjoined the disclosure of that information or
                      documents to any other person.
       11.    The Confidential Information, or information designated Confidential –
Attorneys’ Eyes Only, may be displayed to and discussed with the persons identified in
Paragraphs 7(d), 7(e), 8b(b) and 8b(f) only on condition that prior to any such display
each person must sign an agreement to be bound by this Order in the form attached hereto
as Exhibit A. In the event that such person refuses to sign an agreement in the form
attached as Exhibit A, the party desiring to disclose the Confidential Information may
seek appropriate relief from the Court.
       12.    Confidentiality Designation Does Not Constitute Evidence: This Order has
been agreed to by the parties to facilitate discovery and the production of relevant
evidence in this action. Neither the entry of this Order, nor the designation of any
information, document, or the like as “Confidential” or “Confidential – Attorneys’ Eyes
Only” nor the failure to make such designation, shall constitute evidence with respect to
any issue in this action.
       13.    The disclosure of a document or information without designating it as
“Confidential” or “Confidential – Attorneys’ Eyes Only” shall not constitute a waiver of
the right to designate such document or information as Confidential Information or
Confidential – Attorneys’ Eyes Only provided the material is designated pursuant to the
procedures set forth herein no later than fourteen (14) days after that close of discovery or
fourteen (14) days after the production of the document or information. If so designated,



                                            -6-
Case 1:18-cv-06460-SJ-CLP Document 23 Filed 02/18/19 Page 7 of 11 PageID #: 119




the document or information shall thenceforth be treated as Confidential Information or
Confidential – Attorneys’ Eyes Only subject to all of the terms of the Stipulation and
Order.
         14.   Clawback for Privileged Information: If a Party’s production of documents
inadvertently includes privileged documents or documents containing privileged
information, such Party’s inadvertent production of any such documents will not
constitute a waiver of privilege. Upon being advised by the producing Party or its
counsel that a particular document or class of documents has been inadvertently produced
and is claimed to be privileged or to contain privileged information, the receiving Party
shall promptly take reasonable steps to locate and return or destroy all copies of any such
document (with the producing Party bearing the reasonable costs of such locating and
return or destruction, including any reasonable database modification costs) and any such
document shall not thereafter, in any event, be used for any purpose, unless adjudicated
not to be privileged. Nothing in this Paragraph shall alter any attorney’s responsibilities
under applicable laws or codes of ethics when confronted with inadvertently produced
privileged information or documents.
         15.   All information subject to confidential treatment in accordance with the
terms of this Stipulation and Order that is filed with the Court, including any pleadings,
motions or other papers filed with the Court that includes Confidential Information or
information designated Confidential – Attorneys’ Eyes Only, shall be filed under seal to
the extent permitted by law (including, without limitation any applicable rules of court)
and shall be kept under seal until further order of the Court. To the extent that the Court
requires any further act by the parties as a precondition to the filing of documents under
seal (beyond the submission of this Stipulation and Order Regarding Confidential
Information), it shall be the obligation of the producing party of the documents to be filed
with the Court to satisfy any such precondition. Where possible, only confidential
portions of the filings with the Court shall be filed under seal.



                                             -7-
Case 1:18-cv-06460-SJ-CLP Document 23 Filed 02/18/19 Page 8 of 11 PageID #: 120




       16.    At the conclusion of the litigation, the Confidential Information or
information designated Confidential – Attorneys’ Eyes Only and any copies thereof shall
be promptly, (and in no event no later than thirty (30) days after entry of final judgment
no longer subject to further appeal) returned to the producing party or certified in writing
as destroyed, except that the parties’ counsel shall be permitted to retain their working
files on the condition that such files will remain confidential.
       17.    Executed Certifications of Confidentiality: at the conclusion of the
litigation, each party shall provide to all other parties the signed certificates executed in
the form set forth in Exhibit A to the Order.
       18.    The foregoing is without prejudice to the right of any party to apply to the
Court for any further Protective Order relating to Confidential or information designated
Confidential – Attorneys’ Eyes Only; or to object to the production of documents or
information; or to apply to the Court for an order compelling production of documents or
information; or for modification of this Order. This Order may be enforced by any party
and any violation of this Order may result in the imposition of sanctions by the Court.




                                           Respectfully submitted,
 Dated: February 18, 2019

                                           /s/ Adam G. Singer
                                           Adam G. Singer
                                           LAW OFFICE OF ADAM G. SINGER, PLLC
                                           One Grand Central Place
                                           60 E. 42nd Street, Suite 4600
                                           New York, NY 10165
                                           asinger@adamsingerlaw.com
                                           212.842.2428
                                           Counsel for Plaintiff Kimberly Ann Thomas




                                             -8-
Case 1:18-cv-06460-SJ-CLP Document 23 Filed 02/18/19 Page 9 of 11 PageID #: 121



                                   Respectfully submitted,

 Dated: February 18, 2019
                                   /s/ James L. Policchio
                                   James L. Policchio, Esq.
                                   SCHUCKIT & ASSOCIATES, P.C.
                                   4545 Northwestern Drive
                                   Zionsville, IN 46077
                                   jpolicchio@schuckitlaw.com
                                   317.363.2400
                                   Counsel for Trans Union, LLC and
                                   Transunion Rental Screening Solutions, Inc.

SO ORDERED.



 ______________________
 Honorable Cheryl L. Pollak
 United States Magistrate Judge




                                     -9-
Case 1:18-cv-06460-SJ-CLP Document 23 Filed 02/18/19 Page 10 of 11 PageID #: 122



                                        EXHIBIT A

                          DECLARATION OF COMPLIANCE


        I, _____________________________________, declare as follows:
        1.     My address is ________________________________________________.
        2.     My present employer is ________________________________________.
        3.     My present occupation or job description is _________________________.
        4      I have received a copy of the Stipulated Protective Order entered in this
 action on _______________, 20___.
        5.     I have carefully read and understand the provisions of this Stipulated
 Protective Order.
        6.     I will comply with all provisions of this Stipulated Protective Order.
        7.     I will hold in confidence, and will not disclose to anyone not qualified
 under the Stipulated Protective Order, any information, documents or other materials
 produced subject to this Stipulated Protective Order.
        8.     I will use such information, documents or other materials produced subject
 to this Stipulated Protective Order only for purposes of this present action.
        9.     Upon termination of this action, or upon request, I will return and deliver
 all information, documents or other materials produced subject to this Stipulated
 Protective Order, and all documents or things which I have prepared relating to the
 information, documents or other materials that are subject to the Stipulated Protective
 Order, to my counsel in this action, or to counsel for the party by whom I am employed
 or retained or from whom I received the documents.
        10.    I hereby submit to the jurisdiction of this Court for the purposes of
 enforcing the Stipulated Protective Order in this action.




                                            - 10 -
Case 1:18-cv-06460-SJ-CLP Document 23 Filed 02/18/19 Page 11 of 11 PageID #: 123




        I declare under penalty of perjury under the laws of the United States that the
 following is true and correct.
        Executed this ____ day of _____________, 20__ at __________________.




                                                     _______________________________
                                                     QUALIFIED PERSON




                                            - 11 -
